     Case 2:20-cv-01861-GMN-BNW Document 25
                                         24 Filed 10/27/20 Page 1 of 3



 1   J. Randall Jones, Esq. (#1927)
     Eric M. Pepperman, Esq. (# 11679)
 2   Joshua D. Carlson, Esq. (#11781)
     KEMP JONES, LLP
 3
     3800 Howard Hughes Parkway
 4   Seventeenth Floor
     Las Vegas, Nevada 89169
 5   Telephone: (702) 385-6000
     Facsimile: (702) 385-6001
 6   Email: r.jones@kempjones.com
 7
     James L. Edwards, Esq. (#4256)
 8   Jedwards@parkeredwards.com
     H. Stan Johnson, Esq. (#00265)
 9   sjohnson@cohenjohsnon.com
     COHEN JOHNSON PARKER EDWARD
10   375 E. Warm Springs Rd., Ste. 104
     Las Vegas, Nevada 89119
11
     Telephone: (702) 823-3500
     Facsimile: (702) 823-3400

     Attorneys for Plaintiff

                                 UNITED STATES DISTRICT COURT

                                       DISTRICT OF NEVADA

     M.S. , a minor individual, by Guardian     Case No.: 2:20-cv-01861-GMN-BNW
     VALERIE SANDERS,
18
                    Plaintiff,                     STIPULATION AND ORDER TO
19                                              EXTEND DEADLINE TO RESPOND TO
     VS.                                        DEFENDANT ZF TRW AUTOMOTIVE
20                                                HOLDINGS CORP.'S MOTION TO
     HYUNDAI MOTOR AMERICA, a                    DISMISS FOR LACK OF PERSONAL
21   California business entity; HYUNDAI          JURISDICTION AND FAILURE TO
22   MOTOR COMPANY, a Korean corporation;           STATE A CLAIM (ECF NO. 17)
     TAKATA CORPORATION, a Japanese
23   corporation; ZF TRW AUTOMOTIVE                      [FIRST REQUEST]
     HOLDINGS CORP., a Delaware
24   Corporation; ZF FRIEDRICHSHAFEN AG,
     a German Corporation; ROE AIRBAG
25
     MANUFACTURING COMPANY; DOE
26   INDIVIDUALS I through XXX and ROE
     CORPORATIONS XXXI through LX,
27
                   Defendants.
28
     Case 2:20-cv-01861-GMN-BNW Document 25
                                         24 Filed 10/27/20 Page 2 of 3



 1               Plaintiff M.S. , a minor individual, by Guardian VALERIE SANDERS ("Plaintiff'), by

 2   and through their counsel KEMP JONES LLP and Defendants ZF TRW AUTOMOTIVE

 3   HOLDINGS CORP. (" ZFAH"), by and through its counsel of record, WEINSTEIN TIPPETTS

 4   & LITTLE LLP and OLSON, CANNON, GORMLEY &STOBERSKI, hereby stipulate and

 5   agree as follows:

 6          1. Plaintiff shall have an extension of time to November 3, 2020, to respond to ZFAH' s

 7   Motion to Dismiss for Lack of Personal Jurisdiction and Failure to State a Claim (ECF No. 17)

 8   ("Motion to Dismiss").

 9          2.   This extension is requested to provide Plaintiff with sufficient time to review and

10   succinctly respond to the points and authorities made in ZFAH' s Motion to Dismiss which has

11   been further impacted by a recent unexpected medical issue which prevented Plaintiffs counsel,

     Randall Jones, Esq., from working in any capacity.




     II I




18
19   Ill

20

21
22

23   Ill

24

25
26

27   III

28


                                                    2
     Case 2:20-cv-01861-GMN-BNW Document 25
                                         24 Filed 10/27/20 Page 3 of 3



 1      3. The stipulated extension to the briefing schedule will not prejudice the parties, nor will it

 2   impact any other Court-imposed deadlines established in this case. This is the first request for a

 3   continuance of these briefing deadline

 4          DATED this    tl t1'day of October, 2020.
 5

 6    KEMP JONES, LLP                                     WEINSTEIN TIPPETTS & LITTLE LLP

 7

 8

 9
     ~Eric M. Pepperman, Esq. (# 11679)
                                                         ~~VID¼ ~
                                                         Pro Hae Vice
      Joshua D. Carlson, Esq. (# 11781)                  THAD K. JENKS
10
      3800 Howard Hughes Parkway                         Pro Hae Vice
11    Seventeenth Floor                                  7500 San Felipe, Suite 500
      Las Vegas, Nevada 89169                            Houston, Texas 77063
      Attorneys.for Plaintiff
                                                         OLSON, CANNON, GORMLEY &
                                                         STOBERSKI
                                                         MICHAEL E. STOBERSKI
                                                         NV state bar. 004762
                                                         9950 West Cheyenne Avenue
                                                         Las Vegas, Nevada 89129

                                                         Attorneys for Defendant ZF TRW
                                                         Automotive Holdings Corp.
18

19

20
                                                        IT IS SO ORDERED.
21
                                                        Dated this 27
                                                                   __ day of October, 2020.
22
                                                        U.S. DISTRICT COURT JUDGE
23
                                                        __________________________________
                                                        DATED:
                                                        Gloria M. -
                                                                  Navarro,
                                                                     -- -   District
                                                                               -- -  Judge
                                                                                        - --
24
                                                        United States District Court
                                                         CASE NO . 2:20-cv-01861
25

26

27

28


                                                   3
